SCHNEIDER WEINBERGER LLP Attorneys-at-Law 2200 Corporate Boulevard, N.W., Suite 210 Boca Raton, Florida 33431-7307 Telephone James M. Schneider, P.A. (561) 362-9595 Steven I. Weinberger, P.A. Facsimile (561) 362-9612 Of Counsel: Charles B. Pearlman Brian A. Pearlman October 18, 2011 ‘CORRES’ Securities and Exchange Commission treet, N.W. Washington, D.C20549 Attention:Maryse Mills-Apenteng, Special Counsel Re: Spare Backup, Inc. Preliminary Information Statement on Schedule 14C Filed October 3, 2011 File No. 000-30587 Dear Ms. Mills-Apenteng: In reference to the staff’s correspondence of October 12, 2011, Spare Backup, Inc. (the “Company”) has the following response: General 1. We note your claim that each share of your common stock entitles the holder to one vote and each share of both your series A Preferred Stock and series B Preferred Stock entitles the holder to 400 votes.Assuming this to be true, it appears that the tabular disclosure of the amount and nature of beneficial ownership in your proxy statement only accounts for less than 40% of your outstanding voting stock.We further note your claim that individuals and entities collectively owning approximately 50.74% of your outstanding voting stock have executed written consent approving the Recapitalization Amendment.In your response letter, please identify all the individuals and entities that constitute the 50.74% of your outstanding voting stock that have executed written consent approving the recapitalization amendment.Please tell us the sequence of events through which these consents were obtained and explain each shareholder’s relationship with the company and the circumstances under which they indicated their intention to vote for the proposal.In addition, provide your analysis as to whether such activities constitute a solicitation, as defined in Rule 14a-1(1).Alternatively, you may consider refilling your proxy statement on Schedule 14A. Securities and Exchange Commission October 18, 2011 Page 2of 4 RESPONSE:We concur that the tabular disclosure of the amount and nature of beneficial ownership in the Company’s proxy statement only accounts for less than 40% of the Company’s outstanding voting stock.As discussed below, the other participants in the written consent have less than 5% beneficial ownership of our shares of common stock. As related to the second phrase of comment number 1, we have included below a tabular disclosure of the amount and nature of beneficial ownership reflecting collective voting of 50.74% of the outstanding voting stock. No. of Relationship Name Voting Shares to Issuer Cery Perle CEO CEO Daniel X. Wray Principal of Biofilm, Inc., a consultant to the Company (see below) Biofilm, Inc. Consultant to the Company (see above) Andy Zeinfeld Director and supplier to the Susan Zeinfeld Company (husband & wife) Lindsay Ferrari Each of this group is a Lon Maginific Vita 96,000 member of the Ferrari David and Elizabeth 600,000 Family or their affiliated Ferrari Trust companies or trusts who have Francesca Ferrari Trust 1,200,000 been intimately involved with John Ferrari Trust 1,200,000 the Company’s operations on Michael Ferrari Trust 1,200,000 an informal basis and not as David Ferrari Living Trust 4,422,500 a paid consultant. Mark Ferrari Living Trust 96,675 Chris Ferrari 350,000 Jennifer Ferrari 16,000 Bryan Ferrari 15,000 Securities and Exchange Commission October 18, 2011 Page 3 of 4 Eric Johnson 11,249,174(9) Active stockholder of the Company who is intimately familiar with the Company’s operations and development. Richard Galterio Former Board member and ongoing consultant to the Company. Stephen Ellis 7,452,000(11) Consultant to the Company and familiar with the opera- tions and activities of the Company on a regular basis. Nancy Nida Long time stockholder of the Company familiar with the operations and activities of the Company through the entire period of her investment. Robbins Capital Partners Long time investor in the Company. Robinson Reed, Inc. Long term investor and Preston & Price 1,500,000 previous consultant to the First Capital 3,927,863 Company. (Affiliated companies con- trolled by Robinson Reed) (1)Common Shares held directly or in trust for family members (2)Votes attributable to Series A Voting Preferred Stock (3)Common Shares held directly (4)Votes attributable to Series B Voting Preferred Stock (5)Common Shares held directly 6)Votes attributable to Series B Voting Preferred Stock (7)Common shares held directly (8)Common shares held directly by each in this group (9)Common shares held directly (10)Common shares held directly (11)Common shares held directly (12)Common shares held directly (13)Common shares held directly (14)Common shares held directly by each in this group Securities and Exchange Commission October 18, 2011 Page4of 4 We are prepared to insert this chart in the Information Statement if requested by the staff. All of these stockholders are either active members of management, consultants, commercial partners or long-term investors who are generally familiar with and have been actively involved with the Company over the years and, seemingly, do not require certain of the protections afforded under Section 14 of the Securities Exchange Act of 1934.Accordingly, such stockholders do not fall in the category of passive type of stockholders who may not be familiar with the operations of the Company The Company, if appropriate, will file supplementally a written statement with the acknowledgements requested by your correspondence.Thank you for your attention in this matter. Sincerely yours, /s/ James M. Schneider James M. Schneider JMS:sjm Cc:Spare Backup, Inc.
